Case 1:21-cv-03575-RPK-RER Document 1-1 Filed 06/24/21 Page 1 of 9 PageID #: 6




                         EXHIBIT “A”
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                                                    INDEX NO. 513582/2021
         Case
NYSCEF DOC. NO.1:21-cv-03575-RPK-RER
                 1                   Document 1-1 Filed 06/24/21 Page 2 of 9 PageID
                                                                    RECEIVED        #: 706/07/2021
                                                                              NYSCEF:




          SUPREME                 COURT            OF THE                 STATE            OF NEW                   YORK
                                                                                                                                                          INDEX                  NO.                     -
          COUNTY              OF KINGS
                                                                                                                                                          Filed:

          AVUSH             SHAKIRI,
                                                                                                                                                          Plaintiff               designates                 KINGS

                                                                                                                                                          County                as the           place        of trial.
                                                                         Plaintiff,


                             -against-                                                                                                                    S   U         M M O N                   S



                                                                                                                                                          The           basis         of      venue          is
          KOHL'S,            INC.,
                                                                                                                                                          Plaintiffs                  residence:

                                                                         Defendant.                                                                       382           East      2nd          Street

                                                                                                                                                          Brooklyn,                    NY         11218

          TO THE             ABOVE              NAMED                 DEFENDANT:


                       YOU           ARE        HEREBY                    SUMMONED                            to    answer         the    complaint                in     this        action          and         to    serve

          a   copy      of     your           answer            on    the         plaintiffs             attorneys            within         20     days            after         the          service             of       this

          summons,            exclusive            of     the      day      of     service        of     this       summons,             or within            30        days          after       service              of   this

          summons            is complete                 if this      summons                  is not     personally            delivered           to you               within            the     State          of        New
          York.


                       In    case        of    your         failure          to       answer           this        summons,              a judgment                by          default            will        be        taken

          against      you        for   the     relief       demanded                 in the       complaint,               together        with      the       costs            of     this      action.


          Dated:       New         York,       New          York
                       June        7, 2021




                                                                                                         Steven         Gershowitz,                Esq.
                                                                                                        RAPHAELSON                          & LEVINE                        LAW                FIRM,              P.C.

                                                                                                        Attorneys            for    Plaintiff
                                                                                                        Pennsylvania                Building
                                                                                                         14 Penn        Plaza,           Suite     1718
                                                                                                        New         York,      New         York       10122

                                                                                                        (212)        268-3222


          Defendant:

          KOHL'S,            INC.

          (secretary         of     state)




                                                                                                         1 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                                          INDEX NO. 513582/2021
         Case
NYSCEF DOC. NO.1:21-cv-03575-RPK-RER
                 1                   Document 1-1 Filed 06/24/21 Page 3 of 9 PageID
                                                                    RECEIVED        #: 806/07/2021
                                                                              NYSCEF:




          SUPREME              COURT                OF THE               STATE            OF      NEW YORK
          COUNTY             OF KINGS


          AVUSH            SHAKIRI,                                                                                                                    INDEX          NO.

                                                                         Plaintiff,


                           -agaiñst-                                                                                                                   VERIFIED                 COMPLAINT


          KOHL'S,           INC.,


                                                                         Defendant.



                     Plaintiff,           by      her       attorneys,          RAPHAELSON                             & LEVINE               LAW           FIRM,           P.C.,      as and           for    her


         Verified         Complaint,               respectfully              alleges,            upon     information                and     belief:


                      1.             The        plaintiff            AVUSH               SHAKIRI,                 at all     times         herein      mentioned              was         and       still     is a


         resident      of the        County             of    Kings,         City       and      State        of New         York.


                     2.              The        defendant              KOHL'S,                 INC.,          at all    times     herein         mentioned             was          and     still      is a


         foreign      business            corporation                duly       licensed           and        authoried           to do       business            in the      State         of New


          York.


                     3.              The        defendant              KOHL'S,                 INC.,          at all    times     herein         mentioned             was          and     still      is a


          domestic         business            corporation               duly         licensed          and     authorized           to do       business           in the          State       of New


          York.


                     4.              The        defêñdant,               KOHL'S,                 INC.,         at all     times      herein         mentioned           conducted                   and


         carried     on business                  in the       State      of New           York.


                     5.              At     all    times         herein         mentioned,               defendant            KOHL'S,                INC.trañsacted                    business


         within      the     State     of New                York.


                     6.              At     all    times         herein                                  defendant                                   INC.         derived           subctantial
                                                                                mentioned,                                    KOHL'S,


         revenue       from         goods         used         or censumed                or     services          rendered          in the         State    of     New        York.




                                                                                                        2 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                         INDEX NO. 513582/2021
         Case
NYSCEF DOC. NO.1:21-cv-03575-RPK-RER
                 1                   Document 1-1 Filed 06/24/21 Page 4 of 9 PageID
                                                                    RECEIVED        #: 906/07/2021
                                                                              NYSCEF:




                       7.             At     all    times       herein      mentioned,            defendant           KOHL'S,             INC.       expected         or should



          reasoñably          have         expected           its   acts   to have        consequences                in the      State    of New          York.


                       8.             At     all    times       herein      mentioned,            defendant           KOHL'S,             INC.       derived        substantial


         revenue        from         interstate         or     international          commerce.


                       9.             At     all    times       herein                          the      daSadan+                                 INC.      owned         the   premises
                                                                            mentioned,                                        KOHL'S,


          located      at 8973          Bay         Parkway,         Brooklyn,            New      York.


                       10.            At     all    times       herein      mentioned,          the      defendant            KOHL'S,             INC.      was     one     of the


         owners        of the        premises           located          at 8973     Bay     Parkway,            Brooklyn,              New   York.


                       11.            At     all    times       herein      mentioned,          the      defendant            KOHL'S,             INC.      was     a lessee      of the


         premises           located         at 8973          Bay    Parkway,          Brooklyn,            New        York.


                       12.            At     all    times       herein      mentioned,          the      defendant            KOHL'S,             INC.      was     a lessor      of the


         premises           located         at 8973          Bay    Parkway,          Brooklyn,            New        York.


                       13.            At     all    times       herein                          the      daSadant                                            defendant's
                                                                            mentioned,                                        KOHL'S,             INC.,


          servants,         agents         and/or      employees               operated     the     premises           located          at 8973      Bay     Parkway,


         Brooklyn,           New        York.


                       14.            At     all    times       herein      mentioned,          the      defendant            KOHL'S,             INC.,      daSadant's



          servants,         agents         and/or      employees               mak·tained          the     premises           located      at 8973         Bay     Parkway,


         Brooklyn,           New        York.


                       15.            At     all    times       herein      mentioned,          the      defendant            KOHL'S,             INC.,      defendant's



         servants,          agents         and/or      employees               mâñâged       the      premises          located         at 8973      Bay     Parkway,


         Brooklyn,           New        York.




                                                                                                3 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                            INDEX NO. 513582/2021
         Case
NYSCEF DOC.   1:21-cv-03575-RPK-RER
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     5 of 9 PageID #: 10
                                                                              NYSCEF:  06/07/2021




                       16.          At        all   times     herein       mentioned,           the     defendant           KOHL'S,             INC.,         defendant's



         servants,        agents         and/or        employees           controlled       the        premises        located          at 8973         Bay     Parkway,


         Brooklyn,           New     York.


                       17.          At        all   times     herein       mentianed,           the     defendant           KOHL'S,             INC.,         defendant's



         servants,        agents         and/or        employees            supervised          the     premises           located      at 8973         Bay      Parkway,


         Brooklyn,           New     York.


                       18.          At        all   times     herein       mentioned,           the     defendant           KOHL'S,             INC.,         defendant's



         servants,        agents         and/or        employees           repaired       the     premises          located          at 8973      Bay         Parkway,       Brooklyn,


         New      York.


                       19.          At        all   times     herein       mentioned,           the     defendant           KOHL'S,             INC.,         defendant's



         servants,        agents         and/or        employees            inspected      the        premises        located         at 8973       Bay        Parkway,



         Brooklyn,           New     York.


                      20.           At        all   times     herein                            the     dafandant                                             defendant's
                                                                           mentioned,                                       KOHL'S,             INC.,



         servants,        agents         and/or        employees            constructed          the     premises           located      at 8973         Bay      Parkway,



         Brooklyn,           New     York.


                      21.           At        all   times     herein       mentioned,           the     defendant           KOHL'S,             INC.,         defendant's



         servants,        agents         and/or        employees            designed       the        premises       located          at 8973      Bay         Parkway,



         Brooklyn,           New     York.


                      22.           At        all   times     herein       mentioned,           it was       the    duty     of   the    defendant             KOHL'S,          INC.,


         defendant's           servants,            agents      and/or      employees            to maintain           said       premises        located         at 8973      Bay


                                                    New                  in a reasonably              safe   and     suitable         conditinn          and     in good      repair.
         Parkwäy,            Brooklyn,                       York,


                      23.           At        all   times     herein       mentioned,           Plaintiff          AVUSH             SHAKIRI             was     a lawful      patron


         at the      defendant's              premises         located      at 8973       Bay         Parkway,        Brooklyn,           New        York.




                                          .

                                                                                            4 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                                                          INDEX NO. 513582/2021
         Case
NYSCEF DOC.   1:21-cv-03575-RPK-RER
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     6 of 9 PageID #: 11
                                                                              NYSCEF:  06/07/2021




                        24.            That       on      or about                                    6, 2021,          at approximately                         3:30         p.m.,         while        Plaintiff
                                                                              February


         was     a lawful         patron          at the        aforesaid               premises,                and    more           specifically               on      the       freight           elevator       of the



         aforesaid            premises,           suddeñly              and        without            warning,                she     was      caused           to    fall      by       reason         of the


         dangerous             and     hazardous               conditions                 which          existed            thereat,           in consequence                       whereof,             said


         plaintiff       sustained             serious          and        severe          personal              injuries.


                        25.            Solely          as a result            of the          defendant's                negligence,                    carelessness                  and       recklessness,


         plaintiff       was      caused           to suffer            severe           and      serious           personal                injuries          to mind              and      body,        and     further,


         that    plaintiff        was        subjected               to great          physical            pain        and      =ntal             añgnish.


                        26.            The      aforesaid              occurrence                 was       caused             by      the     negligence               of      the      defendant,              without



         any     culpable            conduct           on     the     part        of    Plaintiff.


                        27.            That       the       aforesaid              occurrence               was        due          solely       by     reason          of the           carelessness,


         recklessñess             and       negligence                of     the       defandant            and        it's     agents,           servants             and/or            employees               in their



         ownership,             operation,              management,                     maintenance                    and      control           of the         aforesaid                premises             and   more



         particularly            the    freight         elevator,             in permitting                  and        allowing               same          to be,       become                and     remain        in a


         dangerous             and     hazardous               condition,                was         trap-like         and          dangerous,                resulting             in the        plaintiff



         tripping        and      falling         thereat;           in allowiñg                and       permitting                  the     freight         elevator              to be misleveled;                    in



         permitting            and     allowing              the      aforedescribed                     conditions                  to remain            thereat            for      a long          and/or


         unreasonable                period        of       time,      all    to the         notice         and        knowledge                  of the        defendant;                  in failing           to make


         the    proper         and     necessary               inspections                thereat,          so as to ascertain                         the     dangerous                  and     hazardous


         conditions            which         existed;           in    that        defendant              knew          or should               have          known           that        said     premises,          in       its


         aforedescribed                condition                could         and        would,          result        in      an occurrence                    similar             to the       one      involved



         herein;        in failing          to give          the      plaintiff                                        of the           dangers              to be encountered;                         in failing          to
                                                                                          any        warñiñg


         provide         the    plaintiff          with        a safe        premises;                  in failing             to place          warnings               and/or            barricades             about




                                                                                                           5 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                                                               INDEX NO. 513582/2021
         Case
NYSCEF DOC.   1:21-cv-03575-RPK-RER
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     7 of 9 PageID #: 12
                                                                              NYSCEF:  06/07/2021




         this     dangerous                  and     hazardous                   condition;              in failing             to properly                train       its     employees;                  and     in failing


         to hire         and      employ              competent                  and      skilled           agents,            servants           and/or           employees.


                          28.                By     reason         of the             foregoing,              plaintiff              was      severely             injured           and     damaged,               sustained


         severe          nervous             shock        and       mental               anguish,             great          physical           pain      and       emotional                upset,         some          of


         which           injuries            are    believed             to be permañêñt                          in nature             and      duration,             and       she       will        be permanently


         caused           to suffer            pain,      inconvenience                          and       other        effects          of    such        injuries;           plaintiff               incurred          and    in


         the     future         will      necessarily                   incur         further          hospital              and/or          medical          expenses                in an effort                to be cured


         of     said      injuries;            and     she       will       be unable                to pursue                her     usual       duties           with        the     same            degree       of



         efficiency             as prior             to this       accident,               all      to her         great        damage.


                          29.                This      action           falls         within        one       or more               of the       exceptions                  set forth            in    Section          1602        of



         the     Civil       Practice               Law      and         Rules.


                          30.                Due       to defendant's                     negligence,                 plaintiff            is entitled             to damages.



                                 WHEREFORE,                                     the     plaintiff             demands                 judgment              awarding                  damages,              in     an     amount



         exceeding               the         monetary              jurisdictional                      limits           of     all      lower          courts          which           would              otherwise             have



         jurisdiction,                 together           with          interest           and       the      costs          and       disbursements                      of   this     action,            and      such        other



         and      further           relief         as to this           Court           seems          just       and        proper.


         Dated:          New           York,         New         York
                          June         7, 2021


                                                                                                              B         Steven             Gershowitz,                    Esq.
                                                                                                              RAPHAELSON                               &      LEVINE                  LAW              FIRM,            P.C.
                                                                                                              Attorneys                for     Plaintiff(s)
                                                                                                              Pennsylvania                     Building
                                                                                                              14 Penn                Plaza,      Suite        1718
                                                                                                              New            York,         New      York            10122
                                                                                                              212-268-3222




                                                                                                                   6 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                                                                           INDEX NO. 513582/2021
         Case
NYSCEF DOC.   1:21-cv-03575-RPK-RER
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     8 of 9 PageID #: 13
                                                                              NYSCEF:  06/07/2021




         SUPREME                     COURT               OF THE              STATE                OF      NEW YORK
         COUNTY                  OF KINGS


         AVUSH                SHAKIRI,
                                                                                                                                                                    INDEX                NO.

                                                                            Plaintiff,


                                                -against-                                                                                                           ATTORNEY'S                               VERIFICATION


         KOHL'S,               INC.,


                                                                            Defendant.




                         Steven              Gershowitz,                 Esq.,     an       attorney             duly         admitted               to    practice           law         in     the     State       of   New

         York,      makes              the     following               affirmation                under         the      penalty          of    perjury:


                         I    am       of      the      firm        of     RAPHAELSON                             & LEVINE                       LAW               FIRM,            P.C.,         the        attorneys        of

         record      for        the     plaintiff.


                         I have             read     the       foregoing               Summons                  and       Complaint                  and      know            the        contents            thereof;       the
         same       is        true      to     my        own        knowledge                 except             as      to     the     matters              therein            stated           to     be     alleged        on

         information                 and       belief         and    that        as to those              matters,            I believe          them          to be true.


                         This         verification              is made           by      affirmant              and      not      by     plaintiff            because              he    is not         in the      County
         of New              York,       which          is the       County            where           your       affirmant             maintains                  offices.


                         The         grounds            of     affirmant's               belief        as to       all     matters             not        stated      upon          affirmant's                knowledge
         are     correspondence                         had     with        the     said          plaintiff,          information                    contained             in    the           said     plaintiffs         file,
         which      is in affirmant's                         possession,              and        other        pertinent           data        relating            thereto.


         Dated:      New              York,          New        York
                         June         7, 2021


                                                                                                                 Steven            Gers                        Esq.




                                                                                                               7 of 8
FILED: KINGS COUNTY CLERK 06/07/2021 04:42 PM                                                                                                    INDEX NO. 513582/2021
         Case
NYSCEF DOC.   1:21-cv-03575-RPK-RER
            NO. 1                   Document 1-1 Filed 06/24/21 PageRECEIVED
                                                                     9 of 9 PageID #: 14
                                                                              NYSCEF:  06/07/2021




         SUPREME             COURT         OF THE    STATE             OF     NEW YORK
         COUNTY          OF KINGS
         ____      _______          ____   _____    ________             ___      __-     ____        ____       ____    _____        ____    __--      _______

         AVUSH         SHAKIRI,


                                                        Plaintiff,


                        -against-



         KOHL'S,        INC.,


                                                        Defendant.
         ________            ____    __---____       ------             -__      _ _ ____      __ _ ____          ______-----------------                         _



                                                 SUMMONS               and       VERIFIED               COMPLAINT


         _____________________                       ----______                   _ ____--           ----       __ _ ___     ___     ___________-----




                                             RAPHAELSON                      &    LEVINE             LAW        FIRM,       P.C.

                                                                Attorneys           for   Plaintiff(s)
                                                                     Pennsylvania            Building
                                                               14 Penn           Plaza,      Suite       1718

                                                              New       York,      New       York        10122

                                                                          (212)     268-3222




                                                                                  8 of 8
